Citation Nr: 1529041	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-40 470	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating higher for service-connected chronic adjustment disorder with mixed features of anxiety and depression (referred to hereinafter as "psychiatric disorder"), currently at 30 percent through June 11, 2014, and at 70 percent beginning June 12, 2014.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and F.S.



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  Some of this time was in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Among other things, service connection was granted, and an initial 30 percent rating was assigned, for a psychiatric disorder therein.  The Veteran appealed this rating.  While this matter was pending on appeal, the Veteran moved to Nashville, Tennessee.  Jurisdiction accordingly was transferred to the RO there.  

In May 2013, the Veteran and F.S., his wife, testified before the undersigned Veterans Law Judge at a hearing at this RO.  The Board remanded this matter for additional development in April 2014.  In September 2014, the Appeals Management Center issued a rating decision increasing the initial rating for a psychiatric disorder to 70 percent effective June 12, 2014, as a result.  Both the period through June 11, 2014, and the period beginning June 12, 2014, remain on appeal because a higher initial rating still is possible for each.  AB v. Brown, 6 Vet. App. 35 (1993).  This Board decision is based on review of the electronic claims file (the paper claims file has been scanned into electronic format).


FINDING OF FACT

The Veteran's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks through July 28, 2012, but they resulted in such impairment with deficiencies in most areas beginning July 29, 2012.  

CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for the service-connected psychiatric disorder for the period through July 28, 2012 are not met, and the criteria for an initial rating of 70 percent, but no higher, for the service-connected psychiatric disorder for the period beginning July 29, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.19, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes 9400-9440 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, it is notable that VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a rating and an effective date will be assigned if the benefit(s) sought is/are granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A May 2009 letter contained information on the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  It was prior to initial adjudication via a June 2009 rating decision.  As service connection later was granted, the purpose of notice was fulfilled.  Further notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, it was provided.  A December 2009 letter contained information on the criteria for establishing a higher rating in general and specifically for psychiatric disorders as well as on how ratings and effective dates are assigned.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records have been obtained by VA, the most recent in compliance with the Board's remand.  No private treatment records have been obtained by VA since none have been identified by the Veteran or his representative even after they were requested to do so per the remand.  One was submitted by them, however.  Social Security Administration (SSA) records were formally found to be unavailable in February 2011 after VA was informed there were none.  In May 2009, July 2014, and April 2015, the Veteran underwent VA medical examinations.  Only the first examiner reviewed the claims file, but the others were aware of his medical history through review of treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also interviewed and assessed him.  The determinations made herein are fully informed by these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.

Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note before addressing the merits is that the issues on appeal must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the May 2013 hearing, the undersigned identified a higher rating for the Veteran's service-connected psychiatric disorder as the issue on appeal and explained that the level of severity of this disorder was of primary import.  Questions were asked by his representative about his symptoms in between these actions.  Questions also were asked about his treatment.  No outstanding evidence was identified specifically as a result, however.  The undersigned accordingly did not suggest the submission of any.  Yet it is reiterated that some VA treatment records nevertheless were obtained following the hearing.

II.  Higher Initial Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where a disability increased in severity, consideration therefore must be given to when the increase occurred.

Most psychiatric disorders, to include chronic adjustment disorder, anxiety disorders, and depression disorders, are rated using the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130, Diagnostic Code 9400-9440.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under the General Rating Formula for occupational and social impairment with reduced reliability and productivity.  Symptoms of such impairment include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under the General Rating Formula for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned under the General Rating Formula for total occupational and social impairment.  Symptoms at this level of impairment include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.

The symptoms in the General Rating Formula are not an exhaustive list, but rather are examples of the type and degree of symptoms, , that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  Instead, all manifested symptoms attributable to the service-connected psychiatric disorder must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  
A Global Assessment of Functioning (GAF) score is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 are indicative of mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft in the household) notwithstanding generally functioning pretty well and having some meaningful relationships.  Scores from 51 to 60 are indicative of moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores ranging from 41 to 50 are indicative of serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).

GAF scores ranging from 31 to 40 are indicative of impairment in reality testing or communication (speech at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (avoidance of friends, neglect of family, inability to work).  Scores ranging from 21 to 30 are indicative of delusions or hallucinations considerably influencing behavior, serious impairment in communication or judgment (sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (stays in bed all day, no job, home, or friends).  Whether by GAF score or otherwise, the level of impairment found by an examiner is to be considered but is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  

Service connection for the Veteran's psychiatric disorder was granted as secondary to his service-connected prostate cancer status post prostatectomy with residuals of urinary incontinence.  VA treatment records, one private treatment record, and VA medical examinations reflect diagnoses of other psychiatric disorders.  Service connection is not in effect for any of them even though some have been attributed to his service in Vietnam.  All of the Veteran's psychiatric symptoms nevertheless will be taken into account herein.  The July 2014 VA medical examination indeed notes that there was an error initially with respect to diagnosis.  38 C.F.R. § 4.125(b).  Even without such an error, differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  There is no such evidence here.

Also of note at the outset is that the Veteran and F.S. are lay persons because there is no indication either has a medical background.  Lay persons are competent to report what is personally experienced or observed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran and F.S. thus are competent to report in statements and testimony as to his psychiatric symptoms and their effects.  Factors for assessing competent lay evidence include facial implausibility, interest, inconsistency, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors is significant regarding the Veteran's reports or those of F.S.  Therefore, they are credible.  Their reports, as such, are taken to be truthful.

From all of the aforementioned evidence, it is clear that the Veteran has manifested many psychiatric symptoms.  Some are listed in the General Rating Formula, and some are not.  These symptoms include:  mood problems, associated affect problems, low energy and motivation, a lack of interest, guilt and feelings of failure, feeling useless or helpless, decreased self-esteem, a sense of a foreshortened future, worrying too much, anxiety, trouble relaxing, irritability and anger, sleep problems, appetite problems, difficulty concentrating, a decrease in attention, difficulty with memory, difficulty learning new skills, hypervigilance, an exaggerated startle response, feeling detached from others, isolation or withdrawal from others, difficulty maintaining effective relationships, avoidance of trauma reminders, recurrent and distressing recollections of trauma, reliving trauma and responding psychologically to trauma reminders, preoccupied thoughts, decreased abstract thinking, difficulty adapting to stressful circumstances, motor problems, restlessness, and hearing his name called or other noise that is not really present.

Information on the severity, frequency, and duration of each of these symptoms individually is unknown.  However, some of this information is available.  The Veteran reported pain interrupting his sleep and sleeping too much in 2009 VA treatment records.  At the May 2013 hearing, F.S. indicated that he used to have more nightmares than currently.  His lack of interest was mild per an August 2009 VA treatment record.  It also reflects that he heard his name called or other noise that is not really present rarely.  Otherwise, he denied hallucinations.  The Veteran reported occasional suicidal thoughts with no intent or plan in June 2009, but he denied ever having such thoughts otherwise.  He clarified in April 2013 as well as at the May 2009 VA medical examination that he did not think of suicide but often wondered about death and whether life was worth living.  He further indicated at this examination that he was depressed all the time.  At the hearing, he similarly stated that he feels sad a lot.  Assessments of the Veteran's mood revealed mild dysphoria, depression, anxiety, and frustration.  

A June 2014 private treatment record documents that the Veteran is anxious and thinks about Vietnam often.  F.S. recounted at the hearing that he can get to hollering at her.  She further stated that he is forgetful all the time.  The Veteran stated that his memory problems come and go.  He recounted sometimes not remembering what he is supposed to be doing or where he is supposed to be going.  Assessments of his memory or recall were normal, but he was unable to pay attention long enough at the July 2014 VA medical examination to do serial 7's.  Otherwise, assessments of his attention were unremarkable.  Decreased abstract thinking, particularly the inability to interpret a common proverb, was detected only at the May 2009 VA medical examination.  At the hearing, the Veteran related moving away from most of his family in August 2011.  F.S. noted then that he spends a lot of time alone, foregoes opportunities to go out, and only socializes at church.  He was characterized as very reclusive by her, and he agreed, at the July 2014 VA medical examination.  She also stated that he showed no emotion.

In determining whether the severity, frequency, and duration of the Veteran's symptoms are similar to those enumerated in the General Rating Formula, all of his symptoms are taken into account together.  The Board is prohibited from rendering its own opinion on a medical question.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The aforementioned is a medical question, so GAF scores and other similar indicators are of import.  GAF scores of 58 and 65 were assigned in VA treatment records dated respectively in August 2009 and April 2013.  At the May 2009 VA medical examination, the assigned GAF score was 65.  At the July 2014 VA medical examination, which more specifically took place on July 29, 2014, a GAF score of 50-55 over past 2 years was assigned.  It was determined that the Veteran's symptoms caused reduced reliability and productivity.  The April 2015 VA medical examination did not assign a GAF score, but it was noted that his symptoms were essentially the same as they were at the previous examination.  They were characterized as substantial and problematic.

The Veteran's psychiatric symptoms were mild to moderate in severity and were similar to those listed in the General Rating Formula for a 30 percent rating at first.  Depressed mood and mild insomnia are examples justifying the assigned GAF scores, while depressed mood and chronic sleep impairment are listed for a 30 percent rating.  This score corresponds with some difficulty in occupational and social functioning though generally functioning pretty well.  A 30 percent rating, which is called for if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks though generally functioning satisfactorily, but no higher, is merited for the initial period.  

Occupational and social impairment with reduced reliability and productivity is not more nearly approximated.  At the May 2009 VA medical examination, the Veteran had a relatively high level of vocational and social functioning.  This examination and 2009 to 2010 VA treatment records reveal that he worked full-time as an airport shuttle bus driver.  He denied having problems in this position as a result of his psychiatric symptoms.  At the May 2013 hearing, he reported quitting his job not due to these symptoms but because he moved in August 2011 and being called to arrange an interview for employment at his new location, but being unable to make it due to poor health.  Until this move, the aforementioned evidence shows that the Veteran lived with his wife, had regular contact with his children and grandchildren, had some contact with his many siblings, and occasionally saw a friend.

Around July 29, 2012, or two years prior to the July 29, 2014, VA medical examination, the severity of the Veteran's psychiatric symptoms worsened and became moderate to serious.  The April 2013 GAF score of 65 suggests that his symptoms had improved to become mild once again.  However, this GAF score is in conflict with all the other evidence.  This includes the GAF score of 50-55 assigned at the aforementioned examination as well as the competent and credible reports from the Veteran and F.S.  The GAF score of 65 from April 2013 thus is not persuasive.  No improvement accordingly is found.  In sum, the severity, frequency, and duration of the Veteran's psychiatric symptoms became similar to those listed in the General Rating Formula for a 70 percent rating around July 29, 2012.  Flat affect and suicidal ideation indeed are examples justifying the one persuasive assigned GAF score, while suicidal ideation also is listed for a 70 percent rating.

The one persuasive assigned GAF score also corresponds with moderate to serious impairment in occupational and social functioning.  A 70 percent rating, which similarly is called for if there is occupational and social impairment with deficiencies in most areas, this is merited.  A higher initial rating of 70 percent, but no higher, is warranted for the period beginning July 29, 2012, as opposed to June 12, 2014, in other words.  From July 29, 2012, however, the next higher rating of 100 percent is not warranted, as total occupational and social impairment is not more nearly approximated at any point beginning July 29, 2012.  The Veteran has not attended school during the period starting on this date, and he stopped working prior thereto.  His mood, affect, concentration, and thinking problems, were noted in the June 2014 private treatment record to cause substantial but not complete impairment in a work setting and in his family relationships.  He often does not socialize.  However, he was able to socialize to the extent that he was cooperative at the hearing and at the July 2014 VA medical examination.

Consideration has been given to reasonable doubt in determining that an initial rating higher than 30 percent for the period through July 28, 2012, and an initial rating higher than 70 percent for the period beginning July 29, 2012, is not warranted for the Veteran's service-connected psychiatric disorder.  However, it does not apply because these determinations were based upon the preponderance of the evidence.  There is no benefit of the doubt or reasonable doubt to resolve in the Veteran's favor, in other words.  Consideration finally has been given to a staged rating.  The jump from 30 percent on July 28, 2012, to 70 percent on July 29, 2012, eliminates the stage previously in place and creates an earlier stage.  No other stage is warranted because each of aforementioned determinations applies to the entire period it concerns.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Only one service-connected disability, the Veteran's psychiatric disorder, is of concern.  There accordingly is no combined impact to consider.  Neither the Veteran nor his representative has argued for an extraschedular rating for his service-connected psychiatric disorder.  It is not unusual or exceptional because it is reasonably described by the schedular criteria set forth above.  Indeed, these criteria assign ratings based on the occupational and social impairment resulting from the severity, frequency, and duration of psychiatric symptoms.  It is reiterated that whether or not these symptoms are listed in the General Rating Formula is of no consequence.  All of the Veteran's symptoms have been considered even though he has been diagnosed with several psychiatric disorders but is service-connected for only one.  Therefore, all of the resulting impairment has been considered.

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because these factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized because of his service-connected psychiatric disorder.  There also is no indication of marked interference with employment.  It is reiterated that the Veteran was able to work full-time without difficulty, such as taking inordinate time off or multiple disciplinary actions, notwithstanding his psychiatric symptoms until August 2011 and that he quit due to relocation.  He apparently was not employed immediately thereafter due to poor health, not these symptoms.  The 70 percent schedular rating assigned herein effective as of July 29, 2012, is in recognition of the substantial difficulty he would have had because of these symptoms if he had worked.

C.  Total Disability Based on Individual Unemployability (TDIU)

When a higher initial rating or higher rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if the issue is either expressly raised by the Veteran or his representative or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran's level of education, special training, and previous work experience may be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Neither the Veteran nor his representative has argued that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected psychiatric disorder.  It follows from the aforementioned finding that there is not even marked interference with the Veteran's ability to work, which was based on the evidence, that he is not prevented from working altogether due to his service-connected psychiatric disorder.  Consideration of a TDIU as a component of this matter, in sum, is not required.  However, an April 2015 rating decision of the Nashville RO which denied a TDIU as a freestanding issue is notable.  The Veteran was not found unable to secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities, of which his psychiatric disorder is just one, in other words.  He has not initiated an appeal of this decision, although there is still time for him to do so.


ORDER

An initial rating higher than 30 percent for the service-connected psychiatric disorder for the period through July 28, 2012 is denied, and an initial rating of 70 percent, but no higher, for the service-connected psychiatric disorder for the period beginning July 29, 2012, is granted, subject to the laws and regulations governing the payment of benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


